MEMORANDUM **
Jaime Camerino Valenzuela Mujica, a native and citizen of Mexico, petitions pro se for review the Board of Immigration Appeals’ summary affirmance of the Immi*963gration Judge’s order denying his application for cancellation of removal. We have jurisdiction under 28 U.S.C. § 1292. We review de novo constitutional claims arising out of immigration proceedings, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002), and we deny the petition for review.
The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 replaced “suspension of deportation” with the more restrictive “cancellation of removal” for aliens placed into proceedings on or after April 1,1997. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1162 (9th Cir.2002). Mujica’s contention that his equal protection rights were violated because he was placed in removal rather than deportation proceedings lacks merit because the classification that caused him to be placed into removal proceedings is not wholly irrational. See id. at 1163-64 (9th Cir.2002); Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001) (legislative classifications in the immigration context satisfy equal protection if they are rationally related to a legitimate government purpose).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.